Citation Nr: 1734339	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO. 12-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for chronic right sacroiliac joint strain with degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran is currently in receipt of a separate disability rating for status post medial meniscectomy of the left knee, currently rated at 10 percent disabling under Diagnostic Code 5257. The Veteran has not appealed the assigned rating or effective date for status post medial meniscectomy of the left knee, and thus this issue is not before the Board and will not be addressed herein. The Board will focus on the Veteran's claim for an increased rating of his degenerative joint disease of the left knee, which is rated under limitation of motion, which is currently before the Board. Any reference to a left knee disability is specifically addressing the Veteran's left knee degenerative joint disease and not status post medial meniscectomy of the left knee.


FINDINGS OF FACT

1. The Veteran's chronic right sacroiliac joint strain with degenerative disc disease of the lumbar spine disability has not exhibited forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

2. Degenerative joint disease of the left knee does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis , removal of semilunar cartilage, or impairment of the tibia and fibula at any point during the appeal period.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for chronic right sacroiliac joint strain with degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for a disability rating in excess of 10 percent or for a separate rating under another Diagnostic Code (other than Diagnostic Code 5257) for degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); see also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to his through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative disc disease of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that his lumbar spine disability, chronic right sacroiliac joint strain with DDD, should be rated higher than the currently-assigned disability rating of 20 percent under 38 C.F.R. § 4.71a, DC 5236.

In the May 2010 VA examination report, the Veteran reported constant, daily, severe, sharp, low back pain that radiated down both legs with tingling right toes. The VA examiner noted that the Veteran was treated with medication including gabapentin, naproxen, and oxycodone and that his response to treatment was fair. A review of systems indicated that the Veteran experienced numbness and falls. The VA examiner indicated that falls were due to the Veteran's knees giving out and that numbness and paresthesia in toes are attributable to diabetes mellitus. The Veteran denied bowel or bladder problems. The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain. He also indicated that he did not have flare-ups or experienced any incapacitating episodes due to his lumbar spine disability. The effect on usual daily activities included a moderate effect on shopping, recreation, and traveling and a severe effect on bathing and dressing. The Veteran also reported that his lumbar spine disability prevented him from doing chores.

A physical examination revealed that the Veteran's spine posture was stooped but had a normal head position and symmetry in appearance. The Veteran had an antalgic gait but did not show any abnormal spinal curvatures including gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, and reverse lordosis. The VA examiner indicated that the Veteran did not exhibit muscle spasm, atrophy, guarding, or weakness but showed pain with motion and tenderness on both sides. Localized tenderness was not severe enough to be responsible for an abnormal gait or abnormal spinal contour. The Veteran's lumbar spine range of motion showed forward flexion to 40 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 15 degrees, with pain exhibited on active range of motion. The combined range of motion was 95 degrees. Although there was objective evidence of pain following repetitive motion, the Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of range of motion. The examiner indicated that Lasegue's sign were positive bilaterally.

A neurological examination of the lower extremity revealed motor function rated 4/5 or 5/5 throughout; sensory examination to position was equally bilaterally intact; sensory examination to pain/pinprick and light touch were rated 1/2 or impaired bilaterally; and sensory examination to vibration was absent. Muscle tone was normal. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities except for right ankle jerk which was rated at 1+ or hypoactive. X-ray imaging performed during the examination revealed degenerative disease of the lumbar spine with narrowing of L5/S1 disc space and marginal osteophyte of the vertebral endplate. The examiner indicated that the sacroiliac joints were intact.

In the March 2016 VA examination report, the Veteran reported functional loss or impairment of the thoracolumbar spine of problems bending over and prolonged standing or walking. The Veteran denied flare-ups during the examination. He also stated that he was unable to sleep due to back pain. The VA examiner noted that along with the lumbar spine disability, the Veteran also had diabetic peripheral neuropathy in the lower legs bilaterally which limited his ability to ambulate. The Veteran required the constant use of a wheelchair as an assistive device. The examiner indicated that the use of the wheelchair was due to the chronic debilitation related to the back as well as multiple other chronic medical disorders. 

A physical examination of the Veteran's lumbar spine revealed range of motion measurements of forward flexion to 65 degrees, extension to 5 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees, with pain exhibited on all ranges of motion except for extension. The combined range of motion was 120 degrees. There was evidence of pain with weight bearing; however, range of motion itself did not contribute to a functional loss. There examiner noted that the entire lumbar area was generally tender to palpation. The examiner indicated that the Veteran was not able to perform repetitive use testing due to his balance being too poor to perform more than a single attempt at each range of motion. The Veteran did not have guarding or muscle spasm of the thoracolumbar spine. 

Muscle strength testing revealed 5/5 or normal strength bilaterally for ankle dorsiflexion and great toe extension; hip flexion and ankle plantar flexion were rated at 4/5 or active movement against some resistance; and knee extension was rated at 4/5 for the right and 3/5 or active movement against gravity for the left. The VA examiner indicated that the Veteran did not have muscle atrophy and straight leg raise testing was negative bilaterally. Deep tendon reflexes were rated "2+" or normal in the lower extremities bilaterally. Sensory testing was normal for the upper anterior thigh and thigh/knee bilaterally; the lower leg/ankle was decreased; and the foot/toes were noted to have been absent. Furthermore, the examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or ankylosis of the spine. The examiner noted that the Veteran had stocking anesthesia related to diabetic neuropathy. The Veteran did not have any other neurologic abnormalities or findings related to his back disability to include bowel or bladder problems or pathologic reflexes. The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine and that his disability did not impact his ability to work.

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. At worst, forward flexion of the thoracolumbar spine was 40 degrees during the May 2010 VA examination and actually improved to 65 degrees during the March 2016 VA examination. Accordingly, a disability rating in excess of 20 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The May 2010 VA examination report indicates that the Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion even with pain following repetitive motion. The Veteran denied flare-ups and incapacitating episodes related to his lumbar spine disability.

In the March 2016 examination report, the Veteran denied flare-ups of his lumbar spine disability but reported functional impairment as problems with bending over and prolonged standing or walking. A physical examination revealed pain on range of motion testing but the range of motion itself did not contribute to a functional loss. There was pain with weight bearing and the entire lumbar area was noted to be generally tender to palpation, however, the Veteran did not have guarding, muscle spasm, muscle atrophy, or ankylosis. The Veteran was unable to perform repetitive motion testing due to his balance being too poor to perform more than a single attempt at each range of motion. The examiner noted that the Veteran constantly used a wheelchair due to chronic debilitation related to the back but also attributed the wheelchair use to other multiple chronic medical disorders. Furthermore, in the March 2016 VA examination for the Veteran's left knee, the examiner indicated that the Veteran had a long history of left knee pain and stiffness with a history of multiple surgeries. The Veteran stated that his knee felt "loose" at times and had some moderate pain with attempts to walk but due to multiple other chronic medical problems, his ability to walk was limited. The Veteran's inability to perform repetitive use testing was attributed to his poor balance and not directly to his lumbar spine disability which is reasonable based on his usage of a wheelchair and the examiner indicating that the Veteran had multiple other chronic medical problems which contributed to the Veteran's difficulty walking. For example, the Veteran was noted to have stocking anesthesia related to diabetic neuropathy. Moreover, the examiner indicated that the Veteran's thoracolumbar spine disability did not impact his ability to work. 

The Veteran, through his representative in an August 2017 statement, stated that the VA examinations must consider functional loss due to pain on motion, the effect of the disability on ordinary activities, lay statements, and the additional range of motion loss due to pain. In the February 2012 substantive appeal (VA-9), the Veteran asserted that he was unable to sleep, walk, drive, or do activities that involved his family because of the pain that he experienced on a daily basis. The VA examiners have fully considered these factors as discussed above, and the current evaluation contemplates pain and how it affects a person, such as difficulty sleeping because of pain, difficulty driving because of pain, difficulty walking because of pain, and difficulty doing activities because of pain. Although the Board is required to consider the effect of pain when making a rating determination, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

After considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar spine and favorable or unfavorable ankylosis of the entire thoracolumbar spine was not shown at any point during the appeal period. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability were also considered but are not warranted. May 2010 and March 2016 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for neurological symptoms is not applicable.

Further, the Board has considered a statement from a fellow soldier who stated that he has known the Veteran since February 1969. He indicated that he had kept in touch with the Veteran, seen him several times a year, and that the Veteran continued to have problems with his spinal column in general. While the fellow soldier stated that he was a medic in the Army, he currently owns a towing company and did not perform a physical examination or make specific medical findings on the Veteran's lumbar spine as the VA examiners did in May 2010 and March 2016. Accordingly, the Board accords minimal probative value to his general statement and finds the VA examination reports more probative in assessing the current severity level of the Veteran's lumbar spine disability.

In sum, the evidence does not show that a disability rating in excess of 20 percent for the Veteran's chronic right sacroiliac joint strain with degenerative disc disease of the lumbar spine disability is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

Left Knee

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected left knee disability (DJD). 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis. As noted in the Introduction, the Veteran is in receipt of a separate rating under DC 5257.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran's left knee disability is currently rated by analogy under DC 5260-5010. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs (except DC 5257). 

The Veteran was afforded a VA examination in May 2010. The examiner indicated that the Veteran had a diagnosis of degenerative joint disease of the left knee, status post meniscectomy. During the examination, the Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion. He indicated that he did not experience neoplasm, deformity, incoordination, dislocation or subluxation, locking episodes, or effusion. The Veteran denied flare-ups and incapacitating episodes of his arthritis. He also denied constitutional symptoms. He reported standing limitations and functional limitations on walking with an inability to stand for more than a few minutes or walk more than a few yards. The Veteran used a cane and a brace as assistive devices. The Veteran's treatment consisted of medication including nonsteroidal anti-inflammatory drugs (NSAIDs), naproxen, and Lortab.

Upon physical examination of the right knee during the May 2010 VA examination, there was pain at rest and crepitus but no signs of bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or abnormal tendons or bursae. The examiner indicated that a weight-bearing joint was affected and that the Veteran had an antalgic gait; however, there was no other evidence of abnormal weight bearing. A meniscus abnormality was noted, specifically that the meniscus was surgically absent. There was no locking, effusion or dislocation associated with the meniscus abnormality and McMurray's test was negative. The examiner specifically stated that there were no other knee abnormalities or joint ankylosis of the left knee. Range of motion measurements revealed flexion to 80 degrees and extension to 0 degrees. Pain with active motion was noted upon range of motion testing. Although there was objective evidence of pain following repetitive motion, the Veteran was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion. X-ray imaging of the left knee revealed tricompartmental degenerative changes worse at the medial femorotibial joint space with moderately severe narrowing, mild sclerosis, and marginal osteophytes. Intra-articular osteochondral body was noted. No acute fractures or joint effusion was present and soft tissue was unremarkable. The examiner noted impact on the Veteran's occupational activities as problems with lifting, carrying, and pain. Effects of the left knee disability on usual daily activities were noted as severe for chores, recreation, and traveling, and moderate for dressing.

During the March 2016 VA examination, the Veteran reported that his left knee felt "loose" at times and experienced moderate left knee pain with attempts to walk but due to other multiple chronic medical problems, his ability to walk was limited. The Veteran denied flare-ups and functional loss or impairment of the left knee including but not limited to repeated use over time. The examiner noted that the Veteran used a wheelchair as an assistive device for multiple chronic medical disorders.

A physical examination revealed pain which did not result in or cause functional loss. Range of motion testing for the left knee showed flexion to 125 degrees (with pain) and extension to 0 degrees. The examiner noted that range of motion itself did not contribute to functional loss. There was evidence of pain with weight bearing and the general knee area was mildly tender to palpation but there was no objective evidence of crepitus. The Veteran was able to perform repetitive use testing with three repetitions without additional functional or range of motion loss. The Veteran was examined immediately after repetitive use over time and the examiner wrote that pain, weakness, fatigability or incoordination did not significantly limit functional ability. Muscle strength testing revealed 4/5 strength, or active movement against some resistance, for both flexion and extension with no muscle atrophy noted. While there was a reduction in muscle strength, the examiner determined that the reduction was not entirely due to the Veteran's left knee disability and provided the rationale that the Veteran has multiple other disorders that contributed to his inability to flex or extend his knee including type II diabetes mellitus and a lumbar back disorder. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, or effusion. Joint stability testing for the left knee was performed and no instability was revealed. Anterior instability (Lachman), posterior instability (posterior drawer), medial instability (valgus pressure) and lateral instability (varus pressure) tests were performed and were all normal. The Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment. The examiner noted that the Veteran had a meniscal tear of the left knee. The examiner wrote that the Veteran's left knee disability did not impact his ability to perform any type of occupational task. 

At the outset, the Board notes that the evidence does not support an award for an increased rating for the left knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in May 2010 or March 2016. The examiners specifically noted that there was no ankylosis. An x-ray examination during the May 2010 VA examination was within normal limits and found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. The March 2016 VA examiner specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Board has considered the Veteran's degenerative joint disease of the left knee disability evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the VA examinations provided in May 2010 and March 2016. 

The Board has considered the Veteran's left knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The May 2010 VA examination report notes a DJD of the left knee status post meniscectomy and the March 2016 examination report refers back to the May 2010 VA examination. No specific complications were noted in either of the examination reports. The Veteran is already in receipt of service-connection for his left knee DJD at 10 percent disabling. The May 2010 and March 2016 VA examiners also found that the Veteran had no instability, effusion, or dislocation symptoms in the left knee

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's left knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners have consistently noted that the Veteran does not have effusion. At the May 2010 VA examination, the Veteran himself denied locking episodes and effusion, and the examiner wrote when performing the physical examination that there were no signs of locking, effusion, or dislocation associated with a meniscus abnormality and that a McMurray's test was negative. An x-ray examination found that no acute fractures or joint effusion were present and that the soft tissue was unremarkable. In the May 2016 VA examination report, the examiner wrote that the left knee did not have effusion. The Veteran reported that his left knee felt "loose," however, he denied flare-ups and functional loss or impairment of the left knee including but not limited to repeated use over time. In the May 2016 VA examination report, when asked if there was a history of recurrent effusion, the examiner checked no. The examiner indicated a left meniscal tear but did not specifically note any symptoms that the Veteran had as a result of the meniscus condition in the left knee when asked. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the left knee joint. 

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected left knee disability under other DCs (other than DC 5257, which addresses lateral instability and subluxation).  The preponderance of the evidence of record is against a 20 percent rating for the left knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations, conducted in May 2010 and March 2016, left knee flexion was limited, at worst, to 80 degrees. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for left knee flexion and extension are not warranted under DCs 5260 and 5261. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. Medical evidence has shown that there is no compensable loss of flexion or compensable loss of extension of the left knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the left knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of left knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the May 2010 and March 2016 VA examinations. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. The March 2016 VA examination report indicates that the Veteran demonstrated 125 degrees of flexion and full extension and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability. Moreover, the examiner wrote that the Veteran's left knee disability did not impact his ability to perform any type of occupational task. The May 2010 VA examination report shows range of motion measurements of flexion to 80 degrees and extension to 0 degrees. Pain with active motion was noted upon range of motion testing and although there was objective evidence of pain following repetitive motion, the Veteran was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left knee is not met. 

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. In an August 2017 statement, the Veteran's representative stated that the VA examinations must consider functional loss due to pain on motion, the effect of the Veteran's disability on ordinary activities, lay statements, and the additional range of motion loss due to pain. These have been considered by the VA examiners in their findings. As noted above, despite the Veteran's subjective complaints of left knee pain, he demonstrated 80 degrees (with pain) and 125 degrees (with pain) of flexion of the left knee at the May 2010 and March 2016 VA examinations, respectively, and full extension even with repetitive range of motion testing. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left knee disability at any time during the appeal period. 

The Board has also considered a statement from a fellow soldier who stated that he has known the Veteran since February 1969. He asserted that the Veteran's physical condition, to include the left knee, has deteriorated over the years. He also stated that the Veteran's left knee is in bad condition and that he uses a cane and/or knee brace to be ambulatory. While the fellow soldier was a medic in the Army, he currently owns a towing company and did not perform a physical examination or make specific medical findings on the Veteran's left knee as the VA examiners did in May 2010 and March 2016. Accordingly, the Board accords minimal probative value to his general statement and more probative value to the VA examination reports in accessing the current level of the Veteran's left knee disability.

In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's left knee disability is warranted. As the preponderance of the evidence is against the claim for a higher rating for degenerative joint disease of the left knee, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 20 percent for chronic right sacroiliac joint strain with degenerative disc disease of the lumbar spine is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


